 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDL. & H. Trucking,Inc.and C.R. Pattersonand L.&H. Trucking,Inc.andJames L. Johnson.Cases Nos. 38-CA-23 (formerly 13-CA-6685) and 38-CA-31 (formerly 13-CA-6794). October 11,1965DECISION AND ORDEROn May 17, 1965, Trial Examiner Owsley Vose issued his Decisionin the above-entitled proceeding, finding that the Respondent hadengaged in certain unfair labor practices within the meaning of theNational Labor Relations Net, as amended.However, in view of thesubsequent conduct of the Respondent, the Trial Examiner found thatit would not effectuate the policies of the Act to issue a cease-and-desistorder, and, accordingly, recommended that the complaint be dismissedin its entirety.Thereafter, the General Counsel filed exceptions to theTrial Examiner's Decision and a, supporting brief.Pursuant to Section 3(b) of the Act, the National Labor RelationsBoard has delegated its powers in connection with this case to a three-member panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner except as modified hereafter.'Although the Trial Examiner found that Respondent, by interro-gating employees about their union activities and threatening reprisals,violated Section 8 (a) (1) of the Act, he found it unnecessary to recom-mend a remedial order in view of Respondent's subsequent conduct ofrecognizing the Union and entering into a contract with it.We do not agree. The record shows that on several occasions Hol-comb, Respondent's president, interrogated individual employees re-garding their support or adherence to the Union. It is clear that suchinterrogations were not solely for the purpose of ascertaining majoritystatus in order to assist the Respondent in its dealings with the Union,2but, on the contrary, were of such a nature that the individuals involvedcould only conclude that Respondent vigorously opposed their effortsto organize a union. Statements by Holcomb during these interroga-' Under all the circumstances herein,including Patterson's leading role in the unionmovement and Respondent's knowledge thereof,the inconsistent reasons given for thedischarge and its timing,and Respondent's union animus,all as foundby theTrial Exam-iner,Member Brown believes that the discharge of Patterson on September 22 wasinduced, not by anything which Patterson may have told Holcomb during their Septem-ber 9 meeting but rather by Patterson's union activity which Respondent learned aboutthereafter.He would, accordingly, find an 8(a) (3) violation in Patterson's dischargewith an appropriate order therefor.Like his colleagues,he would also enter an orderdesigned to remedy the independent 8(a)(1) violations.2 SeeBlue Flash Express, Inc.,109 NLRB 591.155 NLRB No. 4. L.& H. TRUCKING, INC.105tions that employees were "going behind my back," and "You guysall have a lot to learn on this Union deal," far exceed the permissiblelimits of interrogation and when considered in conjunction with Hol-comb's direct threat to employee Lucy that he would "sell his rigs andlease the tractors before he would go union," leads us to the conclusionthat a remedial order is warranted.Holcomb's subsequent actions ofrecognizing and entering into an agreement with the Union do not inour view adequately eliminate the adverse effects his conduct mighthave had on employees' organizational activities protected under Sec-tion 7 of the Act.Accordingly, to effectuate the policies of the Act,we shall enter an order directing that Respondent cease and desist fromengaging in such, and like or related, activity.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, L. & H. Trucking, Inc., Springfield, Illinois, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a) Interrogating employees regarding their union membership oractivities in a manner constituting interference, restraint, or coercionwithin the meaning of Section 8 (a) (1), or uttering threats that the rigswould be sold and the tractors leased before it would go union.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization,to form labor organizations, to join or assist Local 619, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in lawfulpicketing or other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyand all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act :(a)Post at its truck and garage facilities in Springfield, Illinois,copies of the attached notice marked "Appendix." 3Copies of saidnotice, to be furnished by the Regional Director for Region 38, shall,after being duly signed by the Company's representative, be posted by8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order." 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company immediately upon receipt thereof,and be maintained byit for 60 consecutive days thereafter,in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by the Company to insure that said noticesare not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 38, in writing,within10 days from the date of this Order, what steps have been taken tocomply herewith.APPENDIXNOTICE TO ALL OUR EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT coercively or unlawfully interrogate our employ-ees regarding their union membership or activities or threatenthat the rigs would be sold and the tractors leased before we wouldgo union.WE WILL NOT in any like or related manner interfere with,restrain,or coerce our employees in the exercise of their right toself-organization,to form labor organizations,to join or assistLocal 619, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any other labor orga-nization, to bargain collectively through representatives of theirown choosing and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protectionas guaranteed in Section7 of the Act,and to refrain from any andall such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor orga-nization as a conditions of employment,as authorized in Section8(a) (3) of theAct, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.L. & H. TRUCKING, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting,and must not be altered,defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 225 Main Street, Peoria, Illinois, Telephone No. 673-9061,Extension 284, if they have any questions concerning this notice orcompliance with its provisions. L.& H. TRUCKING, INC.107TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThese cases, heard in Springfield, Illinois, on January 11 and 12, 1965, beforeTrial Examiner Owsley Vose, pursuant to charges filed the preceding September 23and November 17, 1964, and a consolidated complaint issued on December 31, 1964,present questions as to whether L. & H. Trucking, Inc., herein called the Respondent,discharged the above-named Charging Parties in violation of Section 8(a) (3) of theAct and whether the Respondent engaged in acts of interference, restraint, and coer-cion in violation of Section 8 (a) (1) of the Act.Upon the entire record, including my observation of the witnesses, and after dueconsideration of the briefs filed by the General Counsel and the Respondent, I makethe following:FINDINGSAND CONCLUSIONS1.THE BUSINESSOF THE RESPONDENTThe Respondent, an Illinois corporation, is engaged at Springfield, Illinois, in thetransportation by tractor-trailers of various materials and commodities.During thefiscal year ending September 30, 1964, the Respondent derived gross income in excessof $50,000 for transporting materials for American Oil Co., American Petrofina Co.,Shell Oil Co., Apex Oil Co., and Sangamon Chemical Division of W. R. Grace Co.,each of which ships more than $50,000 of goods and materials across State linesannually.Upon the facts, I find, as the Respondent admits, that it is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDLocal 619, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, herein called the Union, is a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background eventsThe incidents alleged to constitute unfair labor practicesin this case occurred inSeptember and October 1964However, these incidents cannot be properly appraisedwithout considering certain events involving the Respondent which occurred duringthe period from July to December 1964. It is to these background events which Iturn after first discussing briefly the nature of the Respondent's business and its super-visory hierarchy.The Respondent owns about 9 tractors and approximately 25 trailers of varioustypes, such as tankers for hauling anhydrous ammonia and other forms of liquidfertilizers, fuel oil, road oil, and open trailers for hauling corn, coal, and miscellane-ous items.The products hauled vary depending on the season of the year.At thetime of the events here involved the Respondent employed onan intermittent basisabout eight employees to drive its tractors.The drivers reported for work only oncallOn most occasions the drivers would receive a telephone call only about anhour ahead of the scheduled departure time of the run.The men were called forruns on a rotation basis.Harry W. Holcomb is the president of the Respondent and is in activecharge ofthe business.Paul Lawler is vice president of the Respondent, and during the6-month period beginning with Labor Day 1963, when President Holcomb suffereda seriousheart attack, Lawler was in complete charge of the business.Keith Hud-son's titlewith the Respondent is that of manager.Hudson, among otherthings,acts asdispatcher of Respondent's drivers.President Holcomb has been a member of the Teamsters for about30 years. InJuly1964, Holcomb and Hudson by chance encountered John Smith, vice presidentof the Union, in a restaurant.According to the testimony of both Holcomb andSmith, which I credit, Holcomb at this time indicated to Smith that he was interestedin a unioncontract and would like to talk about the matter some time later on.On August 11, 1964, Smith went out to the Respondent's terminaland talked to Hol-comb about negotiating a contract.At this time Holcomb inquired as to whetherany of theemployees had come to the union office and signed up.Smith said no. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDHolcomb suggested deferring any negotiations until Long, the president of the Unionand a long-time friend of Holcomb's recovered from anillness andwas himself ableto take part.Smith apparently acquiesced in this suggestion and there were no fur-ther communications between the Respondent and the Union until late September.About the middle of August 1964, President Holcomb wasdiscussingwith TomMurphy, vice president of Royal's Fuel Service, a proposed contract for hauling coalto be supplied by Royal to the power plant of the city of Springfield.In the courseof these negotiations, Holcomb, accompanied by Murphy, went out to the powerplantand talked to Wilcoxsen, superintendent of the powerplant. In the course of theconversation,Wilcoxsen mentioned that "the means that supplied coal and the truck-ing company would have to have union help supply the coal." 1As is more fully explained hereinafter, the first contact between any of theRespondent's employees and the Union occurred on September 5, 1964On Sep-tember 22, 1964, the Union filed with the Board's Chicago Regional Office a peti-tion for certification as bargaining representative of the Respondent's truckdrivers.Upon receiving a copy of the petition, which was signed by Jerry Banning, thesecretary-treasurer of the Union, Holcomb called Banning and was told that theUnion had 30 percent of the Respondent's employees signed up and was asking thatthe Board conduct an election among the Respondent's truckdrivers.After con-sulting his lawyer, Holcomb called Banning back and told him that "There is nosense of anelection."Banning proposed that Holcomb sign when Holcomb referredto as a waiver of the election.Holcomb agreed. Banning had preparedand senttoHolcomb about October 1 an agreement in which the Respondent agreed "torecognize" the Union "as the exclusive bargaining agency" for all of the Respond-ent's truckdrivers.After the Respondent's attorney approved the agreement, Hol-comb signed it on behalf of the Respondent on October 5 and returned it to Ban-ning.After negotiations with the Union in November, the Respondent signed a3-year collective-bargaining contract with the Union, effective December 1, 1964.Sometime in November, after several months of negotiations, the Respondententered into a contract with Royal's Fuel Service for the hauling of coal to theSpringfield powerplant.This contract covered a period commencing December 1,1964.B. The employees' organizationalactivities;President Holcomb's questioningof employees and his veiled threats to employee LucyClarence Patterson, one of the Respondent's drivers, went to the office of theUnion in Springfield on September 5, 1964, and asked Vice President Smith whether"there was any chance of getting L & H Trucking into the union."When Smithindicated interest in the project, Patterson decided to contact some of his fellowdrivers about the matter.After inquiring of Henry Lucy,JamesJohnson,Wil-liam Bale, andFrank Greene as to whether they were interested in having theUnion represent them, Patterson went back to the union office to talk the matterover with Smith.As a result of this conversation, Patterson scheduleda meetingof the employees for 2 p.m. on Saturday, September 19, at the Teamsters' hall inSpringfield.Patterson called the employees on the telephone or called personallyat their homes to notify them of the meeting.In the meantime, on September 9, President Holcomb had had Patterson comeintothe office for a talk after Patterson had come in from a run. Preliminarily itshould be stated that earlierPattersonhad complained to Hudson that he did notwant to leave on a run later than 7 a.m. because the heat of the day hurt his leg.Patterson had been seriously injured while driving one of the Respondent's rigs theprevious February.For the same reason Patterson also protested to Hudson aboutbeing sent out on a second run a day. According to Holcomb's testimony which Icredit, the following conversationensued onthis occasion:I asked him about the complaint about going out before 7:00 o'clock inthe morning, and what about the two loads.I asked him if he was satisfied with our company and he said he definitelywas not satisfied with the company.I said, "Well, why don't you quit?"He said, "I cannot quit because I am crippled and I cannot get a job no placeelse."'This is Holcomb's credited and undenied testimony.Neither Murphy nor Wilcoxsenwere called as witnesses by the General Counsel. L.& H. TRUCKING, INC.109He said,"I cannot pass a physical examination.My legs are in too bad ashape."I said, "If your leg is that bad, if your leg is in that bad a shape, you'd bettergo back to the doctor and see what they can do for you." ... And I told himto let me know what was discovered, what the doctor did.Patterson's version of this conversation is substantially in accord with Holcomb's.2About the middle of September, Holcomb called Harold Beddingfield, Jr, on thetelephone one night after Bedding field had gone to bed.According to Bedding-field's credited testimony the following conversation then took place:Harry Holcomb called me and I was in bed.When I answered him I told him Iwas.He said, "Can you come out to the shop?" I said, "Harry, I'm in bed, do Ihave to tonight?"He said, "No, I will ask you on the phone what I want to know."So he asked me, he said, "I heard you would not sign up."So I asked him, I said, "Harry, what the hell are you talking about?" I did notknow whathe meant.He said, "Well, some of the guys told me you would not join the union." Isaid, "Nobody ever asked me to join the union "He said, "I just wanted to hear what you had to say about it."He hung up.3Another driver approached by Holcomb about this time was Henry Lucy.Asbe was leaving for a run, Holcomb asked Lucy if he had heard anything about theUnion.Lucy told him that he had "heard a little talk."Holcomb commented thatPatterson and Janssen were the ringleaders who had started the union movement .4At this point Holcomb added that he carried a union card.During this same period Holcomb asked Marvin Bale what he knew about theUnion.Bale replied that he did not know anything about the Union.Later, on September 18, Holcomb had a lengthy conversation with Lucy aboutthe Union.The conversation took place at Paris, Illinois, where Lucy had had anaccident.Holcomb had come over to pick Lucy up and the two men were waitingin Holcomb's car for the Respondent's low-boy trailer to arrive to pick up the tractorLucy's and Holcomb's versions of the conversation are somewhat similar in con-tent but differ greatly in the matter of emphasis.In Lucy's version, Holcomb stated as follows:Well we were just talking and he said that the union would do us no good.Hewould sell his rig and lease the tractors before he would go union.Holcomb testified as follows about this conversation:Mr. Lucy asked me, he said, "Harry, you have carried a union card for manya year." I said, "Yes, I have a union card-I have had a union card for almost30 years, paid up card."2While Holcomb testified at another point in his testimony that he had asked Pattersonwhether he had signed a union card during this conversation on September 9, Pattersondenied that Holcomb had mentioned the Union to him at any time.I believe that Holcombwas mistaken in this regard.3When questioned about what he had said to Beddingfield on this occasion,Holcombtestified that he had asked each of the employees whether he had yet been down andsigned up with the Union.At this point in his testimony Holcomb placed this question-ing of the individual employees as having occurred "sometime in September " At anotherpoint in his testimony Holcomb was certain that he had not asked his employees aboutwhether they had signed up for the Union before he received a copy of the Union's peti-tion.Still later Holcomb testified that he thought that he had talked to the employees(with the exception of Patterson)about signing up in the Union after he had receivedthe notification from the Union.As set forth below, in addition to Beddingfield, em-ployeesHenry Lucy and Marvin Bale credibly testified that Holcomb questioned themabout the Union before the union meeting on September 19. I find,contrary to Hol-comb's testimony, that Holcomb commenced questioning employees about signing unioncards about the middle of September,after Patterson had scheduled the union meetingfor Saturday,September 19, and not after he received a copy of the Union's petition, asHolcomb testified.4I do not credit Holcomb's denial that he had told Lucy that Patterson and Janssenwere the ringleaders in the union movement.Upon the record as a whole, I am con-vinced that commencing about September 15 Holcomb questioned various employees abouttheir union sympathies and stated that he was aware of the identity of the union leaders. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe said, "I have never been in theunion.Explain a little about it to me ifyou can.I told him to the best of my knowledge that there was things in the unioncontract and union that was good for the employer.That there was things thatwas good for the employee, and that there was things that was bad for theemployer and bad for the employee.I said, "Forinstance,now, you have hada wage assignmentand we havealways helped you out with this wage assignment.We have lent you money.You have always been paid for your stops, your meals and everything.We havepaid you."I said, "But that is the bad part of it for you "He said, "Well, explain to me something else about this tank wagon contract."Holcomb interrupted his testimony about the conversation at this point to explainthat a tank wagon contract is a contract for "strictly petroleum haulers" under whichthe employees receive guaranteedwages.Holcomb resumed his account of hisconversation with Lucy, as follows:So he said, "Well, what does this guaranteed contract consist of?"I said,"In the first place, Henry, before we would ever discuss any contract,before I would ever go in and sign a tank wagon contract, I'd have to sell out andlease my equipment like I used to lease it before because I couldn't pay it underno circumstances.We do not haul petroleum like those people.We have sea-sonal work, which if it rains, we don't work."And he said, "I understand that."He said, "Well, does all the men get theguarantee in this contract or percentage?" I said, "Henry, I cannot tell youthat, I don't know.He said, "I have never been in the union; I don't know anything about it "He said, "As far as I am concerned, I am happy; I am making money."Even under Holcomb's version of the conversation it appears that he was suggest-ing that unionization might result in the loss of certain advantages and benefitswhich the Respondent's employees received without a unionWith respect to thediscussion of the tank wagon contracts which, according to Holcomb, furnished theoccasion for mentioning his having to sell his equipment, there was no reason forHolcomb to bring up the subject of the tank wagon contracts since they were notapplicable to the Respondent's type of business. I find that Holcomb went out ofhisway to bring up this subject in order to provide an excuse for mentioning thepossibility of his having to sell his equipment in an effort to induce Lucy to rejecttheUnion.For the foregoing reasons I cannot accept the gloss which Holcombseeks to place upon his conversation with Lucy. I find that Holcomb in his con-versation with Lucy uttered veiled threats to withdraw existing benefits and to sellhis equipment if the employees affiliated with the UnionOn September 19, 1964, the union meeting which Patterson had arranged washeld at the Teamsters hall in Springfield.Employees James Johnson, Frank Greene,and Lucy attended, as did Union Vice President Smith. Patterson did not attendbecause he did not get back from a run in time. The record shows that Johnson andLucy signed bargaining authorization cards at this meeting and that Patterson alsodid so later that day.Patterson arranged to have William Janssen meet him at James Johnson's houseon the evening of January 21.There, in the presence of Johnson, Pattersonexplained to Janssen about authorizing the Union to negotiate a contract with theRespondent on behalf of the drivers. Janssen signed an authorization card thatevening.On September 21, James Johnson went to the house of Harold Beddingfield,another of the Respondent's drivers. Johnson asked Beddingfield if he had heardanything about the Union.Beddingfield said that he had heard nothing directly.After Johnson explained the drivers' efforts to obtain signatures on cards authorizingthe Union to negotiate a contract in their behalf, Beddingfield agreed to follow John-son in his car over to the union office.There Beddingfield signed a union authoriza-tion card.Previously Vice President Lawler had told Beddingfield, as he crediblytestified, that he "would just as well, go ahead [sign a card], we were going to haveto join the union."Shortly thereafter President Holcomb engaged Johnson in a conversation just ashe was getting ready to leave on a run. Regarding this conversation Johnson testi-fied as follows:I started to go out and get in my tractor and he called me back and said,"Jim,"-Mr. Holcomb said, "Jim, I want to talk to you." I said, "All right." L.& H. TRUCKING, INC.111He said,"What is the deal on you guys going behind my back" I said,"Harry, if you will explain yourself, I will try to answer your question."He said,"Don't act so damn innocentYou know what I'm talking about.You have known about it fora month and a half."I said, "You meanthe union?"He said, "Yes."And Isaid,"Harry,I did notgo behind your back." I said, "I did not gobehind your back."He said or he asked ifIwas goingto negotiate a contract.I said, "Yes, but I didn't go behind your back."He wanted to know why I was dissatisfied and whyI signedthe card. I toldhim I was dissatisfied with the conditions.He wanted to know what they were.I said, "One, if youget madat a driver, no matter how long he has been withthe company, he sets.And you run new drivers day and night."Also, you have faulty equipment, and if there is a complaint about it, you tellthem, "If you don't like it, look for another job."I said, "Those are my twomain reasons."So he said, "Go on and get yourdamn load."He also said,"You guys all havegot a lot to learnon this union deal."Holcomb's testimonyconcerningthisincidentis as follows:I asked Mr. Johnson thesame questionthat I asked the rest of the men: Hadhe been downand signed a unioncard yet.And hesaid no.I said, "Why in thehell do you fellowsall lie to me andgoing behind my back," because at thattime the unionhad notifiedus thatthey hadgottenthe cards ....They had 30 percent of themen signed.I find that this conversationoccurredin accordancewith thetestimonyof Johnsonabove quoted.AboutSeptember25 Holcomb approachedBale inthe shop and said to him ineffect, "I thought you did not know anything about the Union." Bale replied, "Ididn't know until that last Sunday ... when I was at Petersburg and talked to Jans-sen."Bale then explained that Janssen had told him about the forthcoming meet-ing, but that he (Bale) had not attended.Bale further reported to Holcomb that"a certain party" had come to his house.Holcomb interjected that he knew it wasPatterson.Bale stated, in response to a question from Holcomb, as I infer, that hehad signed a card, but he added that he was not the only one. To this Holcombreplied that he knew thatboth Bale and Janssenhad signed a card.°C. The discharge of ClarencePattersonon September22,1964Pattersonwas hired by Holcomb in March 1963 to haul anyhdrous ammonia fromtheW. R. Grace Co. plant in Memphis, Tennessee.Up until July 7, 1963, Pattersonwas on the W. R. Grace Co. payroll. ThereafterPattersonwent on the Respond-ent's payroll and was dispatched out of Springfield,Illinois.The Respondent con-tinued to have W. R. Grace Co. as a customer and frequently hauled loads of liquidfertilizer out of that Company's Meredosia, Illinois, plant.In August 1963 the W. R. Grace Co. complained to the Respondent that it hadreceived a report from the Morgan Oil Company, one of its customers, that Patter-son had proposed to it a scheme for buying anhydrous ammonia at a reduced priceUnder Patterson's alleged proposal he would not unload all of the ammonia at theprevious customer's and would sell what was left in the tank (which the previouscustomer would be charged for) to Morgan Oil Company at half price. This is asimplified statement of how the alleged scheme would work. I am not at all certainthat I understand how it would have been possible for the scheme to have workedwitha proper weighing of the loads before and after loading.But inany event therecord does establish that, regardless of the justification for its action in this respect,sW. R. Grace Co notified the Respondent in August 1963 that Patterson was not tohaul any more loads for it.The Respondent complied with W. R. Grace Co.'s deci-sion in this regard and Patterson had not since this notification hauled any moreloads for W. R. Grace Co.5Holcomb was not questioned about this conversation with Bale.Hence, Bale's testi-mony above quoted stands undenied except for Holcomb's general testimony about hisquestioning of employees concerning signing union cards, which I have found not to be'credibleI find that this incident occurred as testified to by Bale.s Patterson denied making any such proposal and gave a plausible explanation of theconversationwhich apparently foinied the basis of Morgan Oil Co.'s accusationsagainst him. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn October 1963, Vice President Lawler had had a conversation with Patterson inwhich he called Patterson's attention to the W. R. Grace Co.'s accusation. Patter-son vigorously denied having made any such proposal and suggested to Lawler thatthey both visit Morgan Oil Co. and ascertain the truth of the accusation made againsthim.Lawler refused.Patterson continued to work on the same intermittent basis as all of the Respond-ent's drivers until December 23, 1963.At this time his tractor broke down in themiddle of a busy intersection on the outskirts of Decatur. Illinois. It had beengiving him trouble every few miles.Unable to find a service station nearby whichwas able to move the rig, Patterson left it in the intersection.After calling andadvising Vice President Lawler of the situation, Patterson secured a ride and returnedto his home.After this incident Patterson was not called for any runs until January 15, 1964,atwhich time President Holcomb called and asked him to come to the garage.Holcomb asked Patterson if he was ready to go back to work. Patterson said yesand worked until February 4, 1964, at which time Patterson went off the road andran into a house with his tractor-trailer.Patterson was seriously injured in thisaccident and remained in the hospital for about 6 weeks.During his period of disability Patterson received $57.50 per week under an insur-ance policy which the Respondent had with the Travelers Insurance Co. covering itsdrivers.Both the Respondent and the drivers contributed to the cost of the coverage.During the period Patterson was eligible to receive weekly payments under theinsurance policy, the Respondent kept up not only its premium payments but alsothe premium payments which Patterson was obliged to make. Patterson's shareamounted to $3.59 a week.During his convalescence Patterson went to the terminal and told Holcomb thathe was getting behind and needed work, and asked if there was any extra workavailable.Holcomb had Patterson take care of the telephone at the terminal atnights.After about 3 or 4 weeks Patterson quit without notice to the Respondent.Patterson explained at the hearing that he was dissatisfied with the low pay whichhe was receiving.On August 10, 1964, Patterson visited his doctor who gave him a note stating thathe was able to return to work. Patterson gave the note to Holcomb, who promptlycalled him for a run.After Patterson went back to work, Holcomb started deductingfrom Holcomb's pay installments on Patterson's insurance premiums which Hol-comb had paid for Patterson during his period of disablement.Patterson com-plained to Holcomb about this, saying that he had not authorized any such deduc-tion.Patterson continued receiving runs until September 9, at which time Holcombtook up with Patterson his complaints about being sent out later than 7 a.m. andabout being assigned two runs in a day. This was the occasion on which Pattersonadmittedly stated that he was dissatisfied working for the Company and, in responsetoHolcomb's query why did he not quit, stated that he would if he could but thathe was crippled and could not find a job elsewherePatterson told Holcomb on thisoccasion that his leg was hurting him and that he had a doctor's appointment for thefollowing week.Holcomb told Patterson to let him know what the doctor reported.On September 15 Patterson called Holcomb on the telephone and stated that thedoctor had informed him that there was nothing wrong with his leg, that it justneeded exercise.Patterson was called for runs on the next 3 days.Holcomb wasaway from the terminal during this period.Upon Holcomb's return, he called Pat-terson's doctor and inquired concerning the seriousness of Patterson's leg condition.Holcomb was advised that there was nothing seriously wrong with Patterson's legand that what was needed was more exerciseHolcomb discussed Patterson with Manager Hudson over the weekend and had afurther discussion with Vice President Lawler about Patterson on Monday evening,September 21. In the latter conversation Holcomb brought up the fact that theoil season was about over with and that W. R. Grace Co. would not allow Pattersonto haul for it.Lawler mentioned Patterson's complaints to Hudson about beingdispatched later than 7 a.m. and his reluctance to take more than one load a day.Lawler also mentioned the "grumbling" in which Patterson was prone to engage.Holcomb detailed to Lawler the conversation which he had had with Patterson onSeptember 9 in which Patterson had expressed considerable dissatisfaction with the.way the Respondent managed its business, said he would quit if he could only getanother lob, and blamed the Respondent for his leg injury which he said preventedhim from being able to pass a physical examination.The upshot of this conversa-tion was the decision to discharge Patterson the next morning L. & H. TRUCKING, INC.113Patterson was called at 7.30 a.m. to be at the terminal at 8 30.Holcomb andLawler met Patterson at the door of the garage when he arrived.According toPatterson's credited testimony, Holcomb said to him on this occasion as follows:He said, "You are not satisfied around here with us, why, we are not satisfiedwith you."And he handed me my check and on the back of it was "Paid in Full."And he said that the insurance that he paid for me was paid while I was offhurt.He put it in the profit and loss.And I told him from what I dispatchedthere that I did not think it was such a loss.And he said that I could not haul Anhydrous Ammonia for W. R. Grace. Andthat if I did haul for W. R. Grace, he would lose his contract.So I walked off.7Holcomb testified at the hearing concerning the reason for Patterson's discharge,as follows:Well, he told me he was dissatisfied with me and with our company, and thatif he could go someplace else and-if he could take a physical, he would-hehad a job he could go to. So taking that into consideration, why should theman want to work for us?And I decided if that was his attitude, then, we didn't need him because hewas physically able to go out and work the doctor said.The whole thing that triggered me off was that we had-may I go back andanswer it just a little bit further?We tried to be decent people with Mr. Patterson, paying his insurance. Thisis one of the things.Then, when we started deducting his insurance, he said, "I didn't tell you totake it off."And he was-this was all roundabout in the conversation.And then we-when he told me if he could take a physical, he would workfor somebody else and he did not want to work for me, when I got to thinking itover, I decided if he wanted to work for somebody else, I would give him thechance to work for someone else, sir.D. The discharge of James Johnson on October 30,1964Johnson started working as a driver for the Respondent in April 1962.He wasfirst used as a driver for W. R. Grace Co., hauling anyhdrous ammonia out of thatCompany's plant at Meredosia, Illinois, under a contract the Respondent had withGrace to furnish leased equipment and drivers. Shortly before Johnson was hiredhe had worked temporarily for the Respondent on two special hauling jobs.At thistime Johnson mentioned the fact that he could not do heavy lifting. Johnson hadsuffered severe leg and back injuries while working for a previous employer.Again,when Johnson sought permanent employment with the Respondent, he told Holcombthat he could not do a lot of heavy lifting and climbing.Holcomb said that therewould be no problem on the tanker operation. There is little lifting and climbingdone in connection with loading or unloading a tank trailerAfter hauling four or five loads of corn in the fall of 1962, Johnson experiencedserious difficulty in walking. Johnson consulted a doctor, who said that Johnsonshould not have attempted to do the corn-hauling type of work. Johnson reportedthe doctor's findings to Holcomb, and told Holcomb that he had better hire anotherman in his place, for the doctor had said that he might be off work for an indefiniteperiod.About a month later Johnson called the office and said that he was ready to goback to work.He worked for about 2 weeks when he fell from the cab of thetruck and reinjured his back. Johnson was required to undergo additional medicaltreatment and he again advised Holcomb to look for another driver as it appearedthat he might not be able to work as a driver again.Holcomb called Johnson andinquired about his condition in April 1963.As a result of this call Johnson returnedand worked until September 1963.Thereafter Johnson did not work for theRespondent again until April 1964.8At this time Holcomb and Lawler visited7Holcomb's version of this conversation is substantiallythe same asPatterson's8 According to Johnson, he did not receive any calls to come to work during this period.Vice President Lawler testified that he repeatedly called Johnson but was unable to reachhim at any of the numbers Johnson had given him. It is unnecessary,for the purposesof this case,for me to resolve the conflicting testimony about this matter. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohnson at his home and asked him if he wanted to return to work.9Johnson wentback and worked until October 30, 1964, when he was discharged.On October 23, Holcomb called Johnson in the morning and asked him if hethought he could haul one or two loads of corn that morning. Johnson replied,"Harry, you know I can't." ' Johnson testified that the conversation then continuedas follows:He [Holcomb]said, "You could get us out of a hell of a bind.We have got alot of it."I said, "If I could one or two, I would haul it "I said, "I cannot haul it, Harry, and you know it."He said, "Okay, Jim."Johnson did not work October 23,but he worked on the 24th hauling slurry mix,a liquid fertilizer.When he got home that evening he found a registered letter fromHolcomb asking him to furnish,by October 29, 1964, a "Doctor's certificate statingif you are physically able to or not able to perform your duties as a truckdriver forL & H Trucking,Inc."Johnson considered the letter as an attempt by Holcomb tomake it appear that his inability to haul corn was some new development in hiscareer as a driver and was greatly angered by what he viewed as Holcomb's distor-tion of the facts.He immediately called Holcomb on the telephone and was per-sonally abusive to Holcomb to such an extent that Holcomb hung up on him.Johnson went to work on October 26 and when he was through after about 4hours he asked Holcomb to have a "man-to-man talk about everything that wasgoing on out there all of a sudden."Holcomb promptly agreed to talk to Johnson.Johnson asked Holcomb why he wanted the doctor's certificate,that he(Johnson)knew what it was going to say; namely, that he could not do heavy physical work.Holcomb explained that the other drivers were complaining about Johnson's nothauling any corn 10Holcomb nevertheless insisted,"You will have to get that cer-tificate because these drivers are raising hell."But just as Johnson was leaving,Holcomb added, as Johnson further testified,"Wait a minute,Jim .... If you haulone or two loads of corn,you can forget the certificate."Johnson again refused tohaul any corn.Johnson was called to work on October 28, but when he got to the terminal hetoldHolcomb that he had an appointment to get the doctor's certificate,Johnsonpleaded with Holcomb to permit him to haul the load for which he had been called,but Holcomb insisted that he get the certificate.Johnson got a note from a doctoron October 28 and gave it to Holcomb on October 29, when he arrived to take outthe run for which he had been called.The note states that Johnson "has a weakback and an old knee injury and should not do heavy work."Friday, October 30, was payday.Johnson was not called to work that day, buthe went to the terminal to pick up his pay.When he asked Holcomb why he hadnot been called to work that day, Holcomb said he was sorry that he had a bad legand a badback, but he would not be called anymore.On November 3, 1964, the Respondent sent Johnson a registered letter notifyinghim of his discharge,as follows:In compliance of our letter October 23, 1964 we find that the doctor's certifi-cate issued by Doctor Woody of Springfield Clinic dated October 29,1964 statesthat you are physically unable to perform your duties as a truck driver forL & H Trucking Inc.Also, because in the past you have refused loads saying that your leg andback was injured and you could not do the work required.Therefore this letter is to notify you of your termination of employment withL & H Trucking Inc.E. Conclusion1.The discharge of Patterson in alleged violation of Section 8 (a) (3) of the ActWhile Holcomb denied all knowledge of Patterson's union activities,I find thatcertainly by the time Holcomb decided to discharge Patterson on September 21,Holcomb had received information concerning Patterson's activities on behalf of theUnion. I find further,despite the background evidence discussed in section III, A,above, that Holcomb was not sympathetic toward the prounion moves of its employ-9 Previously Lawler had encountered Johnson on the street and had obtained his ad-dress from him.to Corn was not only harder physically to handle with respect to loading and unloadingthan the other commodities hauled by the Respondent, but also the pay was less forhauling corn. L.& H. TRUCKING, INC.115ees during the campaign in the second half of September 1964.While the back-ground evidence indicates that Holcomb had no hostility to the organization of hisemployees by the Union and may even have welcomed such a move in the abstract,the credible testimony of various employees establishes that Holcomb, when actu-ally confronted with organizing activities among his employees, indicated his oppo-sition to such a move in conversations with various employees.Although Hol-comb's reaction upon receiving information concerning the employees organizingactivitieswas rather mild in comparison with the typical case, nevertheless, I findthat at the time he decided to discharge Patterson, Holcomb did not look with favorupon the employees' organizing activities.In view of this finding, since Patterson was the instigator of and one of the leadersin the union movement at the terminal,it is necessary for me to determine whetherPatterson's union activities were a factor of any significance in his discharge.Uponall of the facts of the case, I conclude that they were not, and that Holcomb simplylost patience with the attitude shown by Patterson during the September 9 conver-sation when he tried to find out why Patterson objected to leaving on his runs after7 a.m. and to being assigned more than one run a day. On this occasion,itwill berecalled, Patterson frankly told Holcomb that he was dissatisfied with his job, thathe would quit if he were physically able to obtain another job.Holcomb neveractually saw Patterson again until after the decision was reached to let him go.The September 9 conversation, which occurred only a few days after Patterson's firstvisit to the union hall, too soon, I find, for word of it to have reached Holcomb,continued to rankle in Holcomb.Patterson was off from September 9 throughSeptember 15, ostensibly because of his bad leg.Holcomb was away the last 3 dayswhich Patterson worked.Upon Holcomb's return, he checked with Patterson'sdoctor who confirmed that Patterson was physically able to work.Yet Pattersonhad taken the position in the September 9 discussion that his injuries in the February 4accident prevented him from getting any other job and he blamed the Respondentfor his predicament.Holcomb, according to his testimony,reflected on the Patter-son situation over the weekend.He recalled Patterson's extremely ungrateful reac-tion when the Respondent commenced deducting from his wages installments on theinsurance premiums which the Respondent had paid for Patterson so to avoid Pat-terson's loss of the $57.50 weekly disability payments.Holcomb, according to histestimony, considered the Respondent's inability to use Patterson for any hauling forW. R. Grace Co., one of the Respondent's biggest customers, because of the adversereport on Patterson received by Grace from one of its customers.This lessened theavailability of loads for Patterson to haul.Holcomb further took into considerationthe fact that the season for hauling road oil was about at an end.When asked abouthis reasons for discharging Patterson, Holcomb further testified that the "wholething that triggered me off was that we had . . . tried to be decent people with Mr.Patterson, paying his insurance.This is one of the things."A moment earlier inhis testimony Holcomb had stated that Patterson had told him that "he was dissatis-fied with me and with our company, and that if he could go some place and-if hecould take a physical, he would . . . .And I decided if that was his attitude then,we didn't need him because he was physically able to go out and work the doctorsaid."While I have found Holcomb's testimony not to be reliable in several respects,I conclude that with respect to the above-quoted testimony Holcomb was telling thetruth.Upon all of the evidence, I conclude that Patterson's prounion activities werenot a factor in his discharge.Accordingly, the allegations of the complaint dealingwith Patterson's discharge will be dismissed."2.The discharge of Johnson in alleged violation of Section 8(a) (3) of the ActAs found above, Johnson was discharged on October 30 following his refusal, onOctober 23, to accommodate Holcomb byhauling oneor two loads of corn.This11 In reaching this conclusion I have not overlooked the General Counsel's argumentbased upon the asserted inconsistencies between the explanation for the discharge ofPatterson given by Holcomb in an affidavit given to a Board agent on October 15, 1964,and the explanation given by Holcomb in his testimony at the hearing.I recognize thatthe fact that an employer gives inconsistent explanations at various times for dischargingan employee may give rise to an inference that the employer is groping for excuses tohide the real reason for his action against an employee.However,this is an inferencewhich may be drawn where a Trial Examiner has reason to doubt the employer's explana-tion.In this case, the facts in my opinion tend to bear out Holeomb's testimony as to hisreasons for discharging Patterson,and, as indicated above, I believe that Holcomb wastelling the truth in this regard.212-809-66-vol. 155-9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefusal occurred just as the com-hauling season was reaching its peak. In fact inthe next 6 working days which elapsed between Johnson's refusal and his discharge,the Respondent hauled 69 loads of corn, which was more than in any other com-parable period during the corn-hauling season.12As above stated, corn hauling isnot only a less lucrative type of work, but is also more arduous to perform.AsJohnson testified, Holcomb told him on October 26 when he had a "man-to-man" talkwith Johnson, that "the drivers are complaining about you not hauling corn and nottaking your turn on other materials."Johnson was one of the union supporters and had worked to sign up other driversin the Union.He was not nearly as active as Patterson, however.While I find, con-trary to Holcomb's testimony in this regard, that Holcomb was aware of Johnson'ssupport of the Union, the record does not warrant the inference that Holcombregarded Johnson as one of the ringleaders in the union movement.At the time of Johnson's discharge almost a month had passed since Holcomb hadagreed to recognize the Union without an election.Negotiations for the coal-haulingcontract,which required union drivers, were progressing.The Respondent com-menced negotiating a collective-bargaining contract with the Union about 2 weeksafter Johnson's discharge.Under all the circumstances, it is unreasonable to inferthat Holcomb was motivated by union animus in effecting Johnson's discharge.While Johnson had not done any corn hauling since 1962 because of previousinjuries to his legs and back, the Respondent was not obligated to accord Johnsona preferred position indefinitely because of his injuries.This is particularly truesince other drivers were complaining about the preference accorded Johnson. I findthat Holcomb regarded Johnson as being unreasonable in failing to help him out inthe corn-hauling emergency with which he was faced and decided not to put up withthe situation any longer.A preponderance of the credible testimony fails to estab-lish that Holcomb discharged Johnson because of his prounion activities.The alle-gations of the complaint with respect to Johnson will be dismissed.3.The alleged violations of Section 8(a) (1) of the ActI have found that Holcomb on several occasions in September 1964 questionedvarious of the Respondent's employees concerning what they knew of the unionmovement. I have further found that in the course of a conversation with Lucy onSeptember 18 Holcomb went out of his way to mention the possibility of the Respond-ent's selling its equipment in an effort to sway Lucy against the Union, and that inthe same conversation Holcomb suggested that certain privileges might have to bewithdrawn if the union movement was successful. Such threats, although veiled intone, and made to only one employee on a single occasion, appear to fall within theban of Section 8(a)(1) of the Act against employer invasion of employee rightsunder Section 7 of the Act.However, under the unusual circumstances of this case,with the Respondent having promptly signed an agreement to recognize the Unionand not long thereafter having entered into a collective-bargaining contract with theUnion for a 3-year term, I do not believe that it would effectuate the policies of theAct to issue a cease-and-desist order based upon this single incident.ChampionPneumatic Machinery Co.,152 NLRB 300;American Gilsonite Company,122 NLRB1006, 1007;Allied Chemical Corporation, National Aniline Division (ColumbiaPlant),143 NLRB 260, 263, and cases therein cited. In view of my conclusion inthis regard I do not deem it reasonable to treat Holcomb's questioning of the drivers,which standing alone was not coercive in character, as taking on a coercive aspectbecause of the veiled threats to Lucy on one occasion.For the foregoing reasonsmy recommended order will provide for the dismissal of Section 8(a)(1) allegationsof the complaint, as well as the Section 8(a) (3) allegations.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Local 619, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organization within the meaning of Section2(5) of the Act.v This finding is based upon my understanding of Vice President Lawler's testimonyat p. 104 of the record. I find that Lawler inadvertently gave two listings of loads forOctober 26, when one should have been for October 27, for which no listing was given. THE ROGERS MFG. CO.1173.The Respondent has not terminated the employment of Clarence Patterson andJames L. Johnson in violation of Section 8(a)(3) and(1) of the Act,as alleged inparagraphsVII, VIII,and IX of the complaint.4.TheRespondent has engaged in no unfair labor practices warranting the issu-ance of a remedial order.RECOMMENDED ORDERUpon the foregoing findings and conclusions and the entire record in the case, andpursuant to Section 10(c) of the National Labor Relations Act, as amended, it isrecommended that the consolidated complaint in Cases Nos.38-CA-23 (formerly13-CA-6685)and 38-CA-31(formerly13-CA-6794)be, and it hereby is, dismissed.The Rogers Mfg. Co.andInternational Chemical Workers Union,AFL-CIO.Case No. 8-CA-3767.October 11, 1965DECISION AND ORDEROn July 26, 1965, TrialExaminerLouis Libbinissuedhis Decisionin the above-entitled proceeding, finding that Respondent had engagedin and was engagingin certain unfair labor practices and recommend-ing that itcease anddesist therefrom and take certain affirmativeaction, asset forth in the attached Trial Examiner's Decision.There-after,Respondent filed exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicialerror wascommitted.Therulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision and the entire record in this case, including theexceptionsand brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.1[The Board adopted the Trial Examiner's Recommended Order.] 2"These findings and conclusions are based,in part, upon credibility determinations ofthe Trial Examiner,to which the Respondent has excepted,alleging that the Trial Exam-iner was biased and prejudiced.After a careful review of the record,we conclude that theTrial Examiner's credibility findings are not contrary to the clear preponderance of allthe relevant evidence.Accordingly,we find no basis for disturbing the Trial Examiner'scredibility findings in this case,and we reject the charge of bias and prejudice on thepart of the Trial Examiner.Standard Dry Wall Products,Inc.,91 NLRB 544,enfd. 188F. 2d 362(C.A.3).2 The note paragraph immediately below the signature line at the bottom of the Ap-pendix attached to the Trial Examiner's Decision is amended to read: "In the event theabove-named employee is presently serving in the Armed Forces of the United States,we will notify her of her right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act of 1948,as amended,after discharge from the Armed Forces."155 NLRB No. 17.